The facts before us upon this appeal are similar to those in Person v.Newsom, ante, 142, differing in that the return here made is simply, "satisfied," and without explanation.
Besides the objection pointed at the delay, the plaintiff insists that the return is insufficient in law in not further stating what disposition has been made of the fund.
In Davis v. Lancaster, 5 N.C. 255, where the sheriff made a similar return upon an execution in his hands, and the proceeding was to amerce him under the act of 1777, it was declared he had not incurred the penalty. This construction of the act is recognized and enforced in the latter case of Cockerham v. Baker, 52 N.C. 288, and is (145) no longer open to controversy.
Since the argument our attention has been called to the Revised Code, ch. 31, sec. 39, which imposes a forfeiture of one hundred dollars upon a sheriff or other officer receiving process for execution and failing to note on it the date of the delivery to him. This section obviously has no reference to final process, as shown by its connections. And this is the more manifest by reference to the similar section *Page 125 
in the Revised Statutes, ch. 31, sec. 43, which with some modifications has been introduced into the Revised Code. It is there declared, that,
"The clerk or attorney issuing process shall mark thereon the day on which the same shall be issued, and the sheriff or other officer receiving the same to execute, shall in like manner mark on each process the day on which he shall have received it; and every clerk, attorney, sheriff, or other officer, neglecting so to do, shall forfeit and pay the sum of one hundred dollars, to be recovered by action of debt, in any court of record having cognizance thereof, by any person who shall sue for the same, with costs."
Reference was had to an independant action to enforce this penalty for the failure of the defendant to endorse upon a writ of capias adrespondendum the day of its delivery, in Hathaway v. Freeman, 29 N.C. 109; and if the penalty did attach to such a default in returning an execution, it could not be recovered in the summary proceeding for a neglect to make "due return," that is, as defined by Mr. Jacobs in his Law Dictionary, to endorse his certificate "of what he hath done touching the execution of any writ directed to him."
But the suggestion meets with another obstacle not less formidable — the point is not presented in the case transmitted on appeal, and cannot be made here for the first time.
There is no error, and the judgment must be affirmed.
No error.                                             Affirmed.
Cited: Wyche v. Newsom, 87 N.C. 144.
(146)